Citation Nr: 0028042	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-14 216	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He also had a period of active duty from 
September 1950 to June 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 RO decision, which denied the 
veteran's claim of service connection for bilateral hearing 
loss.

It is noted that in an August 1999 statement, the veteran 
withdrew his request for a RO hearing. 


REMAND

Following the issuance of the statement of the case (SOC), 
dated in June 1999, the RO received additional evidence, 
which bears on the claim of service connection for bilateral 
hearing loss, which is currently in appellate status.  There 
is no legal authority for a veteran to waive initial RO 
consideration of evidence received by the RO when the case is 
properly before it, nor may a SSOC be waived in such a 
situation.  The RO must consider the additional evidence, 
readjudicate the claim, and issue an appropriate SSOC if the 
claim is denied.  38 C.F.R. §§ 19.31, 19.37(a).

Accordingly, the case is again REMANDED to the RO for the 
following action:

The RO should readjudicate the claim of 
service connection for bilateral hearing 
loss in light of all of the evidence 
received since the issuance of the last 
SOC in June 1999.  If the claim is 
denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence), and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


